Interim Decision #1681

MATTER or SAIM
In Visa Petition Proceedings
A-10588023
Decided by District Director December 14, 1986
Since a soil scientist is a member of the professions within the meaning of section 101(a) (32) of the Immigration and Nationality Act, as amended by P.L.
89-230, and beneficiary is a qualified soil scientist, having received a Ph.D.
degree in eon science from an accredited university and having approximately
5 years' experience as a soil scientist, be is eligible for preference classification
under section 203 (a) (3) of the Act, as amended.

The petition was filed to accord the beneficiary a third preference
classification as a member of the professions based upon his qualifications as a soil scientist. The beneficiary is a male, native and citizen
of India, age 42, presently residing in Fredericton, New Brunswick,
Canada, with his wife and child.
The beneficiary received a bachelor of science degree in 1945 from
Punjab University in India, a. master of science degree in soil science
in 1955 from Punjab University, and a doctor of philosophy degree
in soil science in August 1960 from Ohio State University, Columbus,
Ohio. He has been employed as a soil scientist from January 1962 to
date by the Canadian Department of Agriculture, Fredericton, New
Brunswick, Canada. The beneficiary intends to engage in his profession in the United States as a soil scientist, having accepted a position
in this field with W. It Grace and Company, Clarksville, Maryland.
A certification pursuant to section 212 (a) (14) of the Act, as
amended, has been issued by the Department of Labor.
Soil scientists are listed among professional occupations under code
0-35.03 in the Dictionary of Occupational Titles, Volume II, second
edition, prepared by the Department of Labor. In the third edition
of the above publication, soil scientists are listed under code 0-40.081
among occupations in the agricultural sciences group of professional,
technical, and managerial occupations. Soil scientists study the physical, chemical, and biological characteristics and behavior of soils.
From their research,' soil scientists can classify soils in terms of re20

Interim Decision #1681
sponse to management practices and capability for producing crops,
grasses, and trees as well as their utility as engineering materials.
The Occupational Outlook Handbook, 1966-67 edition, of the United
States Department of Labor, states that training in a college or university of recognized standing is important in obtaining employment
as a soil scientist and that a bachelor's degree in soil science is a minimum requirement for entrance into this field. It is further stated that
persons with graduate training, especially those with the doctor's degree, can be expected to advance rapidly into responsible positions
with good pay. Soil scientists are employed in a wide range of public
and private institutions, including fertilizer companies, private research laboratories, banks and other lending agencies, and real estate
firms. Earnings of well-qualified Federal soil scientists with several
years' experience range from about $9,000 to $14,000 per year. Numerous positions in the soil scientist field are vacant because of a shortage
of qualified persons.
It is concluded that a person who has a bachelor's degree in soil
science from an accredited college or university is a member of the
professions within the meaning of sections 101(a) (32) and 203 (a) (3)
of the Act, as amended. The applicant is entitled to classiftcation as a
member of the professions by virtue of his educational attainments.
ORDER: It is ordered that the petition be approved and the beneficiary accorded third preference under section 203 (a) (3) of the Immigration and Nationality Act, as amended.

21

